Exhibit 10.1
(CONSTELLATION LOGO) [l34029al3402901.gif]
MEMORANDUM
TERMS AND CONDITIONS OF STOCK OPTIONS
CLASS 1 COMMON STOCK
     [Date]     
The CONSTELLATION BRANDS, INC. Long-Term Stock Incentive Plan, as amended from
time to time (the “Plan”), enables Constellation Brands, Inc. (the “Company”) to
grant stock options to purchase Class 1 Common Stock, par value $.01 per share,
of the Company (a “Share” or the “Shares”) to employees and non-employee
directors of the Company or any of its Subsidiaries (as defined in the Plan)
(each, when granted a stock option, an “Optionee”). The stock options
represented by this Memorandum and the accompanying award letter (respectively,
the “Options” and the Memorandum and accompanying award letter, together, the
“Documents”) are subject to all of the terms and conditions contained in the
Documents. By accepting delivery of the Documents, the Optionee agrees to be
bound by the terms and conditions of the Documents.

1.   Term of Options. The Options, granted on                      (the “Date of
Grant”), will terminate and expire, to the extent not previously exercised, at
5:00 p.m. Eastern Time on                     , or such earlier date upon which
the Options, or portion thereof, terminate or expire pursuant to the terms of
the Plan (the “Expiration Date”).   2.   Exercise of Options.

  (a)   The Options may be exercised, in whole or in part at any time prior to
the Expiration Date or an earlier termination, according to the percentages and
exercise dates set forth in the following vesting schedule: 25% of the shares
subject to the Options (the “Option Shares”) shall become exercisable on
                    ; an additional 25% of the Option Shares shall become
exercisable on                     ; an additional 25% of the Option Shares
shall become exercisable on                     ; and the remaining balance of
the Option Shares shall become exercisable on                     . No Options
may be exercisable after the Expiration Date.     (b)   The Optionee can
exercise Options by complying with the provisions of the Plan and by following
instructions provided in materials distributed by the Company. The exercise
price, $                   per share (the “Exercise Price”), for the number of
Option Shares being purchased and any related withholding tax obligations may be
paid by the Optionee by (i) delivery of cash, money order or a certified or

 



--------------------------------------------------------------------------------



 



      cashier’s check; (ii) tendering previously acquired Shares or shares of
Class A Common Stock, par value $.01 per share, of the Company (“Class A
Shares”), as provided for in the Plan; (iii) delivery of a conversion notice or
other conversion instructions acceptable to the Company irrevocably electing to
convert a sufficient number of Shares received under the Option into Class A
Shares (“Conversion Shares”) together with delivery of irrevocable instructions
to a broker or other agent acceptable to the Company to promptly sell the
Conversion Shares and to deliver to the Company the appropriate amount of
proceeds; and/or (iv) any other payment method that is established by the
Company (which payment method may be restricted or eliminated from time to time
by the Company, in its sole discretion).     (c)   The Company will, without
transfer or issue tax to the Optionee, issue and cause to be delivered to the
Optionee the number of Option Shares purchased as soon as reasonably practicable
after the Optionee has appropriately exercised any Options. The Company is not
required to issue Shares to the Optionee until all obligations to withhold taxes
and similar charges have been resolved to the satisfaction of the Company.

3.   Termination of Relationship.

  (a)   Acceleration upon Termination of Relationship. Subject to Section
3(c)(iii) below, if an Optionee ceases to be employed by the Company or its
Subsidiaries for reasons of Retirement (as defined in the Plan), Disability (as
defined in the Plan) or death, all the unvested Option Shares shall become
immediately vested and exercisable on the date of Retirement, date of Disability
or date of death.     (b)   Duration of Exercise Following Termination of
Relationship. Subject to Section 3(c) below, Options which have vested prior to
the date that the Optionee ceases to be employed by the Company or its
Subsidiaries may be exercised as follows:

  (i)   within ninety (90) days after the date on which the Optionee ceases to
be employed by the Company or its Subsidiaries (the “Termination Date”), except
as otherwise provided in Subsections 3(b)(ii), (iii) and (iv) below;     (ii)  
if the Optionee ceases to be employed by the Company or its Subsidiaries as a
result of the Optionee’s Retirement, within one (1) year after the date of
Retirement;     (iii)   if the Optionee ceases to be employed by the Company or
its Subsidiaries as a result of a Disability, within one (1) year after the date
of Disability; or     (iv)   if the Optionee ceases to be employed by the
Company or its Subsidiaries as a result of death, within one (1) year after the
date of death by the Optionee’s designated beneficiary, legal representative or
permitted transferee.



2



--------------------------------------------------------------------------------



 



  (c)   Limitations on Exercise Following Termination of Relationship.

  (i)   The time periods set forth in Section 3(b) above are subject to the
restriction that Options may not be exercised after their Expiration Date.    
(ii)   The time periods set forth in Section 3(b) are also subject to the
restriction that no Option may be exercised by any person if the Optionee
(i) is, or at any time after the date of grant has been, in competition with the
Company or its affiliates, or (ii) has been terminated by the Company or its
Subsidiaries for Cause, as defined in the Plan.     (iii)   Except as otherwise
provided by the Committee administering the Plan or by an employment agreement
between the Optionee and the Company or its Subsidiaries, (i) the only Options
that may be exercised after the Termination Date, date of Retirement, date of
Disability or date of death (as applicable, the “Event Date”) are those Options
that were exercisable by the Optionee on the Event Date; and (ii) any Options
which are not exercisable on the Event Date will automatically terminate on the
Event Date.     (iv)   Any Options which are exercisable on the Event Date, but
which are not exercised within the applicable period specified in Section 3(b)
above, will automatically terminate at the end of that applicable period.

4.   Adjustments for Certain Events. The number and kind of unexercised Options
and the Exercise Price of such Options are subject to adjustment in the event
that certain transactions are taken by the Company which affect the Company’s
capital stock.   5.   Type of Options. The Options are nonqualified stock
options granted pursuant to Section 5 of the Plan.   6.   No Transfer of
Options. Unless transferability is authorized by the Option grant or otherwise
permitted by the Committee, Options are not transferable by the Optionee other
than (i) by will or the laws of descent and distribution, or (ii) pursuant to a
domestic relations order. Because of laws affecting the transferability of the
Option Shares, the Optionee should understand the securities laws and other
implications of any transfer of Options.   7.   General Restriction on Issuance
of Stock. The Company may require information or documents which enable it to
insure compliance with any law or Rules (as defined in the Plan) of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan before it issues any Shares upon the exercise of any
Options. If at any time the Committee administering the Plan shall determine
that the listing, registration or qualification of the Option Shares under any
state or federal law or other applicable Rule, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of the
granting of the Options or the issue or purchase of Shares thereunder, such
Options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.



3



--------------------------------------------------------------------------------



 



8.   Limitation on Sale or Disposition of Option Shares. If the Committee
determines that the ability of the Optionee to sell or transfer Option Shares is
restricted, then the Company may place a restrictive legend or stop transfer
notation on its books with respect to such Option Shares. If a legend or stop
transfer notation is placed on the Company’s books with respect to an Optionee’s
Option Shares, the Optionee may only sell such Option Shares in compliance with
such legend or notation.   9.   No Listing of Option Shares; Conversion. The
Company has not listed the Option Shares for trading on the New York Stock
Exchange and does not intend to effect such a listing. Pursuant to the
Certificate of Incorporation of the Company, Option Shares may be converted into
Class A Shares, but only if the Class A Shares received upon the conversion are
sold or transferred immediately following the conversion in a market transaction
or qualifying private transaction as such terms are defined in the Company’s
Certificate of Incorporation. The Class A Shares into which Option Shares may be
converted have been or will, prior to issuance, be listed for trading on the New
York Stock Exchange.   10.   Incorporation of Plan. The Options are subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. The Company, upon request, will provide a copy of the Plan to the
Optionee. To the extent that the terms and conditions of the Documents are
inconsistent with the Plan, the provisions of the Plan shall control.   11.  
Applicable Times and Dates. All references to times and dates in the Plan and in
documents relating to the Plan refer, respectively, to Eastern Standard Time (or
Eastern Daylight Savings Time, as appropriate) in the United States of America
and to dates in New York State based on such Eastern Standard Time (or Eastern
Daylight Savings Time, as appropriate).

4